Citation Nr: 0302926	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
traumatic encephalopathy, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to April 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO.  

This case was before the Board in July 2001 and was remanded 
for further development of the record.  

The Board then granted the veteran's motion to advance his 
appeal on the docket in February 2003.  

Finally, the Board notes that the record contains evidence 
that the veteran suffers from loss of vision that might be 
secondary to the service-connected traumatic encephalopathy.  
However, this matter has not been developed for appellate 
review.  Accordingly, it is referred back to the RO for any 
indicated action.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected traumatic encephalopathy is shown 
to be likely productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but 
not more, for the service-connected traumatic encephalopathy 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 including Diagnostic 
Codes 9304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The private treatment records, dated from 1994 through 1998, 
show that the veteran had complaints of loss of vision out of 
his left eye, a right field vision cut secondary to a 
previous stroke, right eye blurriness, pain around the right 
eye from the inservice injury and sleep disturbance.  

In January 1998, the veteran underwent a VA examination and 
stated that, while he was in the military, he suffered a 
severe head trauma due to a car accident.  The veteran had 
current complaints that he was becoming more forgetful and 
confused and that he had always suffered from soreness on the 
right side of his eye, neck, scapula and the whole right side 
from his head down to his feet.  

The veteran also reported that he lost peripheral vision 
following the accident that had gotten worse.  The veteran 
was unable to provide any aggravating or alleviating factors.  
He stated that he did not experience seizures or dizziness, 
but had complaints of headaches in the form of neurologic 
pain around his eyes and right side of his head.  

Upon examination, the VA examiner reported that the veteran 
was well developed and appeared to be in no acute distress.  
The veteran was oriented, not confused, and had insight.  The 
examiner stated that the veteran did not suffer from migraine 
headaches, tics, paramyoclonus complex or choreiform 
disorder.  

In September 1999, the veteran underwent another VA 
examination and related complaints of having soreness in the 
right forehead that traveled down the right side of his body.  
He also reported weakness in his right leg and difficulty 
climbing stairs and getting out of the car.  

The veteran believed these problems to be chronic in nature 
and increasing in severity.  He also described a right field 
cut leading to an inability to drive, but denied problems 
with double vision, seizures or problems with swallowing.  
The veteran further reported complaints of slow speech.  The 
veteran reported that he had difficulty finding words, which 
predated his recent stroke, and was unable to read.  

The veteran's past medical history was significant for 
hypertension, a history of coronary artery disease with 
episodes of ventricular tachycardia and congestive heart 
failure, a history of gastrointestinal bleed and ulcers and a 
posterior circulation stroke in the left occipital.  

An examination of the veteran's mental status revealed that 
he was alert and attentive with fluent speech.  An 
examination of the cranial nerves was significant for a 
healed laceration across his forehead and a right visual 
field cut.  The pupils were equal, round, and reactive to 
light and accommodation.  

The veteran's extraocular muscles were intact, as well as the 
muscles of mastication and facial sensation.  There was no 
facial asymmetry and his palate and uvula were midline and 
elevated symmetrical.  The sternocleidomastoids were 5/5 
bilaterally, and the tongue was midline.  Motor examination 
revealed no drift or tremor and there was no focal weakness 
on formal muscle testing.  

His reflexes were symmetrical with his toes going downward 
and were rated 2/4.  His coordination was intact for finger 
to nose testing; however, the veteran had difficulty with 
heel to shin testing, bilaterally.  A sensory examination was 
intact to light touch pinprick and vibration, and his gait 
was insignificant for his inability to tandem.  The Romberg's 
sign was present, and he could walk on his toes and heels.  

The examiner diagnosed the veteran as having a history of a 
head trauma with loss of consciousness and concussion with 
subjective complaints of right-sided pain and difficulty with 
memory.  

Furthermore, the examiner reported the veteran's 1995 left 
occipital stroke.  Due to the veteran's complaints of memory 
problems, he recommended that he have formal neuropsychology 
testing to assess cognitive deficits following the head 
trauma.

In March 2000, steps were taken to perform neuropsychological 
testing.  The results showed that the veteran's attention 
span was average for his age, but that he would need to try 
and stay more focused.  Likewise, divided attention was 
average for his age, but that it was best for him to focus on 
only one thing at a time.  The veteran had difficulty keeping 
information in his memory over time, and his ability to say 
names of objects and communicate was in the average range.  

The veteran's visual spatial ability was moderately impaired, 
taking it longer for him to do tasks.  His speed was also 
slowed, taking him longer to reach decisions and conclusions.  

Furthermore, the veteran's judgment and reasoning was in the 
normal range, but was slower due to the slowed thinking 
speed.  The veteran also exhibited mild depressive symptoms.  

It was concluded that the veteran suffered from a cognitive 
disorder, meaning that he exhibited trouble with memory and 
thinking.  Likewise, Dr. Lauber recommended that he use 
memory strategies at home, stay active, and establish a 
Durable Power of Attorney.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the January 1999 Statement of 
the Case and March 2001 and October 2002 Supplemental 
Statements of the Case, as well as the March 2001 and 2002 
letters, issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  Furthermore, 
the Board remanded this case in July 2001 for further 
development, to include obtaining treatment records and to 
schedule the veteran for examinations.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder. 

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a rating higher 
than the currently assigned 30 percent for the service-
connected traumatic encephalopathy.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran is currently rated 30 percent under Diagnostic 
Code 9304 for dementia due to head trauma.  

Pursuant to Diagnostic Code 9304, a 30 percent rating is to 
be assigned when there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  38 C.F.R. 
§ 4.130, including Diagnostic Codes 9304 (2002).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

Finally, a 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

After carefully reviewing the evidence pursuant to applicable 
regulations, the Board concludes that the veteran's overall 
disability picture in this case more nearly approximates the 
criteria warranted for the assignment a 50 percent rating.  

In this regard, although the veteran did suffer a stroke, he 
stated during the September 1999 VA examination that he has 
always had difficulty finding words and difficulty reading as 
a result of the inservice head trauma, predating the stroke.  
The examiner also recommended that because of his complaints 
of memory problems, he should be tested to assess any 
cognitive deficits following the head trauma.  

Thus, during such testing in March 2000, testing specifically 
found that the veteran had difficulty focusing on things and 
that he had difficulty keeping information in his memory over 
time.  Likewise, she reported that the veteran exhibited a 
moderate impairment in motor speed and how quickly he could 
complete tasks, which also made him take longer to reach 
decisions and conclusions.  

Along with the veteran's slow thinking speed, it was stated 
that his judgment and reasoning were also slower.  In 
conclusion, the veteran was diagnosed as having a cognitive 
disorder and trouble with memory and thinking.  

Therefore, according to the medical evidence, the Board finds 
that the increased service-connected disability more closely 
resembles that consistent with occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  Therefore, a 50 percent rating is for 
application in this case.   



ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected traumatic encephalopathy is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

